As filed with the Securities and Exchange Commission onMarch 1, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22310 FactorShares Trust (Exact name of registrant as specified in charter) One Penn Plaza, 36th Floor New York, NY 10119 ­­­­­ (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) (877)756-7873 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:December 31, 2012 Item 1. Schedule of Investments. PureFunds ISE Diamond/Gemstone ETF Schedule of Investments December 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 99.2% Australia - 7.1% Metals & Mining - 7.1% BHP Billiton Limited $ Total Metals & Mining Total Australia Bermuda - 6.7% Specialty Retail - 6.7% Signet Jewelers Ltd. TotalSpecialty Retail Total Bermuda Canada - 21.8% Metals & Mining - 21.8% Archon Minerals Ltd. (a) Harry Winston Diamond Corporation (a) Lucara Diamond Corporation (a) Mountain Province Diamonds Inc. (a) Peregrine Diamonds Ltd. (a) Shore Gold Inc. (a) Stornoway Diamond Corporation (a) Total Metals & Mining Total Canada Guernsey - 2.4% Metals & Mining - 2.4% Paragon Diamonds Ltd. (a) Total Metals & Mining Total Guernsey Hong Kong - 23.3% Specialty Retail - 21.0% Chow Sang Sang Holdings International Limited Chow Tai Fook Jewellery Group Limited Emperor Watch & Jewellery Ltd Luk Fook Holdings (International) Limited Total Specialty Retail Textiles, Apparel & Luxury Goods - 2.3% Ming Fung Jewellery Group Limited (a) Total Textiles, Apparel & Luxury Goods Total Hong Kong Japan - 2.9% Specialty Retail - 2.9% Tsutsumi Jewelry Co., Ltd. TotalSpecialty Retail Total Japan Jersey - 8.6% Metals & Mining - 8.6% Petra Diamonds Limited (a) Total Metals & Mining Total Jersey United Kingdom - 19.6% Metals & Mining - 19.6% Anglo American PLC Firestone Diamonds PLC (a) Gem Diamonds Limited (a) Gemfields PLC (a) Namakwa Diamonds Ltd. (a) Total Metals & Mining Total United Kingdom United States - 6.8% Internet Catalog & Retail - 4.6% Blue Nile, Inc. (a) Total Internet Catalog & Retail Specialty Retail - 2.2% Zale Corporation (a) TotalSpecialty Retail Total United States TOTAL COMMON STOCKS (Cost $1,990,377) Total Investments (Cost $1,990,377)* - 99.2% Other Assets in Excess of Liabilities - 0.8% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. * Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. PureFunds ISE Junior Silver (Small Cap Miners/Explorers) ETF Schedule of Investments December 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 100.0% Metals & Mining - 100.0% Australia - 2.0% Perilya Limited (a) $ Total Australia Bermuda - 4.5% G-Resources Group Ltd. (a) Total Bermuda Canada - 89.7% Alexco Resource Corporation (a) Aurcana Corporation (a) Bear Creek Mining Corporation (a) Endeavour Silver Corp. (a) Excellon Resources, Inc. (a) Fortuna Silver Mines Inc. (a) Gabriel Resources Ltd. (a) Gran Colombia Gold Corp. (a) Great Panther Silver Ltd. (a) Hana Mining Ltd. (a) International Minerals Corporation (a) MAG Silver Corp (a) Mandalay Resources Corp (a) Minco Silver Corporation (a) Mirasol Resources Ltd. (a) Orko Silver Corporation (a) Primero Mining Corporation (a) Revett Minerals Inc. (a) Sabina Gold & Silver Corporation (a) Santacruz Silver Mining Ltd. (a) Scorpio Mining Corporation (a) Silvercorp Metals Inc. (a) SilverCrest Mines Inc. (a) Trevali Mining Corp. (a) US Silver & Gold Inc. (a) Wildcat Silver Corporation (a) Total Canada United Kingdom - 0.6% Arian Silver Corporation (a) Total United Kingdom United States - 3.2% Golden Minerals Company (a) Total United States Total Metals & Mining TOTAL COMMON STOCKS (Cost $1,973,001) Total Investments (Cost $1,973,001)* - 100.0% Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. * Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. PureFunds ISE Mining Service ETF Schedule of Investments December 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 96.9% Australia - 51.8% Commerical Services & Supplies - 6.8% Mineral Resources Ltd. $ Total Commerical Services & Supplies Construction & Engineering - 39.4% Ausdrill Limited Ausenco Limited (a) Boart Longyear Ltd Clough Limited Forge Group Ltd. Gr Engineering Services Pty Ltd. MACA Limited Macmahon Holdings Limited Mastermyne Group Ltd. Monadelphous Group Limited NRW Holdings Limited WDS Ltd. Total Construction & Engineering Machinery - 2.7% Bradken Limited Total Machinery Metals & Mining - 2.9% Imdex Limited Total Metals & Mining Total Australia Canada - 12.0% Diversifed Financial Services - 2.3% Sprott Resource Lending Corp. (a) Total Diversifed Financial Services Metals & Mining - 9.7% Energold Drilling Corp. (a) Foraco International SA (a) Major Drilling Group International Inc. Orbit Garant Drilling Inc. (a) Total Metals & Mining Total Canada China - 6.6% Oil & Gas & Consumable Fuels - 6.6% China Coal Energy Company - Class H Total Oil & Gas & Consumable Fuels Total China Indonesia - 2.1% Oil & Gas & Consumable Fuels - 2.1% Delta Dunia Makmur Tbk PT (a) Total Oil & Gas & Consumable Fuels Total Indonesia Jersey - 2.5% Energy Equipment & Services - 2.5% Capital Drilling Ltd. (a) Total Energy Equipment & Services Total Jersey South Africa - 2.1% Metals & Mining - 2.1% Sentula Mining Ltd. (a) Total Metals & Mining Total South Africa Sweden - 6.9% Machinery - 6.9% Atlas Copco AB Total Machinery Total Sweden United States - 12.9% Construction & Engineering - 2.1% Layne Christensen Company (a) Total Construction & Engineering Machinery - 10.8% Joy Global Inc. Terex Corporation (a) Total Machinery Total United States TOTAL COMMON STOCKS (Cost $1,946,546) Total Investments (Cost $1,946,546)* - 96.9% Other Assets in Excess of Liabilities - 3.1% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. * Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. Summary of Fair Value Disclosure at December 31, 2012 (Unaudited) The Funds utilize various methods to measure the fair value of the investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds' assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Funds' net assets as of December 31, 2012: PureFunds ISE Diamond/Gemstone ETF Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $ $
